Title: To Thomas Jefferson from William Short, 2 November 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Nov. 2. 1792

The hope that this letter will be still in time for the N. York packet induces me to address you again by that conveyance.
Since my last the French have made several attempts to enter the Pays bas, in all of which they have been defeated, and it becomes every day more and more probable they will not be more successful as the Austrian troops which were in France are forming strong posts in those provinces under the command of the Duke Albert, Count de Clerfayt, and Prince de Hohenlohe—the whole will consist of about 68,000 men. As yet there is no symptom of insurrection and I imagine will be none, unless the French army should meet with a success hardly to be expected in the face of disciplined troops and fortified places.
The police as you will observe from the Leyden gazettes, is in full activity and vigilance, and extended even to the French emigrants. This gazette does not speak of the principal defeat of the French troops  near Condé in which their loss was considerable. Their army under Genl. Custine as you will see has taken possession of Frankfort. The object of the excursion was to feel the pulse of the Germans and try if they were disposed to an insurrection. As yet there seems no symptoms of it and of course the present design is to indemnify themselves for the expence by putting the rich under contribution.
I recommend particularly to your attention the No. 88. of the Leyden gazette with its supplement for the external and internal situation of France. You will find that Dumoustier who left France among the last of the emigrants has already become conspicuous. What he says of M. de Calonne is particularly remarkable as a proof of the sentiments professed by the allied courts. M. de Calonne and M. de Breteuil were the two chiefs of the emigrants—rivals and enemies—the former advocated the system of the ancien regime, and was supported by the Princes—the latter was for conciliation and establishing a mixed government—he remained at Brussels—high in favor with the Austrian government—and in the disgrace of the Princes. When they entered France they found themselves obliged to sacrifice M. de Calonne and to adopt M. de Breteuil. This was the triumph of the conciliatory system, in favor of which the Imperial cabinet certainly was. As to that of Berlin, few I believe know with certainty what they most desired. It is supposing much disinterestedness on their part to imagine they really wished to see France re-established at their expence for the Austrian family.
I have the most satisfactory evidence that the late Emperor wished to see the English form of government established in France—and that M. de Mercy had given some of the former chiefs of the revolution, such proofs of it as perfectly convinced and satisfied them. Time must now shew whether France will be more happy being left for the present to herself—and also to whom the government will be confided—what its form—and duration. No time however is necessary to convince that it cannot be those who are at the helm at present—unless indeed some such miracle should be wrought in their favor as lately took place. They may be already considered as at open war with the mob of Paris—other mobs will probably join them—and then the two armies will commence probably a civil war—the most probable consequence of which, if left to themselves, will be dismemberment into separate governments until some man or body of men shall acquire sufficient force to put on them chains strong enough to bind them together. I still think however they will not be left to themselves—although it is probable their enemies will not be the same they have been, nor act together in the same manner.
You observe the French seem averse to break with the Swiss  cantons. The canton of Berne however is disposed rather to count on their own force than the French dispositions. From the time of the French entering Savoy, they applied to the States General for the subsidy which they are bound by treaty to furnish them, which is equal to the pay of the troops of that canton in the Dutch service. This application is kept secret and so will be the payment of the subsidy if possible, lest the French should take umbrage—there is no desire here to give it, the most perfect neutrality being really what is wished. The French are feared by this government, on account of the patriotic party here who are decidedly in their favor. It is evident the late successes of the French troops in Savoy and Germany, and the retreat of the allied armies give uneasiness here, on that account. Governments by force are naturally suspicious of danger and subject to fear. I really think myself they have nothing to apprehend from the patriotic party—however they should know best and they are certainly under anxiety at present. Should Dumouriez fail in the low countries which is infinitely probable, they would be less uneasy here—of course their fears will probably soon pass.
If the French commonwealth had sent a minister here immediately on the retreat of the combined armies and Dumourier’s promise to winter at Brussels, I think he would have been more likely to have been recieved than at present. I think now he certainly would not be recieved.
It is highly probable Spain will not commence hostilities. It is much less so that France will not. Every department and district has de facto, the right of peace and war—and it would not be surprizing that those bordering on Spain should declare it, even if the convention should not, elated as they are by their successes. The dispositions of the people in Catalonia particularly are said to be in favor of insurrection, which is the Arm the French count most on.
I sent you the Logographe, as being the best journal of the assembly, until it was discontinued. The subscribers recieve in lieu of it the Journal des debats which I forward to you by vessels from Amsterdam and Rotterdam, in proportion as they come to my hands—it is very irregular on account of the interruption of the post. As soon as the subscription ceases which will be soon, I shall cease sending it. I have the honor to be with sentiments of the most perfect respect & attachment Dear Sir Your most obedient & most humble servant

W Short

